Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 1 of 22




        EXHIBIT 5
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 2 of 22




                          “a”
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 3 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 4 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 5 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 6 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 7 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 8 of 22




                         “b”
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 9 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 10 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 11 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 12 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 13 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 14 of 22




                        “c1”
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 15 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 16 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 17 of 22




                        “c2”
    Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 18 of 22




 Date:37.07.2078

 Attn: Arie   Weber             :



 To whom      it may concern,



                                    Su-k j ect_: 5 chreib   er$' ilv* g*n}:


We were asked to investigate for details about the subject and acted accordingly.

    o    lnvestigation to trace his lD   /   passport No. (both lsraeli and Foreign)
    o    lnvestigation to trace his local home address.
    c    lnvestigation to trace connections to any local lsraeli companies
    r    lnvestigation to trace arrival & departure date to and from lsrael during 2Ot6-20I7
    o    lnvestigation about the address that the subject lived in lsrael when he visited here.

All the above investigations were done by our investigator, Liran Meiri

Our findings are detailed below:

we were given few preliminary facts about the subject schreiberg Evegeny,

    -   Passport No.29425846, born May 5, 1976
    -   Residence address 1_3 Gon yovne St. Ashdod, lsrae!

Our investigation concludes that there is no person with this Passport No. in lsrael.

There is no street named "Gan ydvne" in Ashdod (in fact "Gdn yavne,, is the name of a different
municipal authority in lsrael).

The passport no. we received (29425846) was supposedly a Moldavian passport and is not registered
as a valid foreign Passport No. on the lsrael Foreign Affairs ministry records nor it is lsraeli passport
or lD number.

We managed to trace a person by this name with D.A.B lanuary 25, 7976

that holds a Russian passport no.7i8624510.

As per your demand, we further investigated ab,out this person.

Our investigation indicates that this person has no lsraeli lD or Passport and has no valid home
address in lsrael.

He did, however, visit lsrael during 201"6-2017 during the following periods:
    Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 19 of 22




.          March   13,   20L6 to April 1, 2016 (2 weeks period)

.          Nove mber     6,   2076   lo November 21, 2A16 (2 weeks period)

e          August 7, 2017 to August 9, 2017 (S dais\

Arrival and departuie were done using his Russian passport

Last visit's known address used was L3 Ha'Admonit St. Gan Yavne (Apt. 2)

Our investigation concludes that the subject stayed at a rented residential unit, during his last visit to
lsrael (4ugust 201-7).

Our investigation concludes that the owners of this residential unit are Peter and Olga Friedman,
that iives there.

Peter works as a handyman and Olga works as a nurse for senior population.

The couple rents their small residential unit and we traced a current Online ad offering this unit for
rent.

The subject and the Friedman couple are not related.




During an undercover investigation that we did to Peter, he did not remember the subject firstly but
later mentioned that the subject was acquaintance with a distant relative of Peter that introduced
him to Peter.

The relative lives abroad and was familiar with the subject.

The subject rented the unit for a week and left abroad to a destination Peter could not specify.

Peter could not specify the relative's name or contact details nor contact details of the subject
himself.




We didn't find any relations betr,veen the subject and lsraeli companies or business as owner or
director, using his Hebrew           /   English name and passport no.




Should you need any further information or service, please contact us again.
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 20 of 22




                          “d”
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 21 of 22
Case 1:19-cv-07652-DAB Document 13-5 Filed 09/12/19 Page 22 of 22
